

Exhibit 10(d)
[EXECUTION COPY]




AMENDMENT


Dated as of May 3, 2006


To the Lenders parties to the Credit Agreement
referred to below


Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of March 28, 2005 (the
“Credit Agreement”), among Carolina Power & Light Company d/b/a Progress Energy
Carolinas, Inc. (the “Company”), the Lenders and Wachovia Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein have the meanings given such terms in the
Credit Agreement. The Company has requested, and the Lenders have agreed, that
the Credit Agreement be amended as provided below.


Section 1. Amendments. The parties agree that, subject to the satisfaction of
the conditions precedent to effectiveness set forth below, the Credit Agreement
is, as of the date hereof, hereby amended as follows:


(a) The following definitions in Section 1.01 are amended and restated in their
entirety to read as follows:


““Applicable Margin” means on any date, the rate per annum set forth below for
the applicable Type of Advance, determined by reference to the ratings assigned
to the Reference Securities:
 
Basis for
Pricing
 
LEVEL 1
If the Reference Securities are rated at least A- by S&P or at least A3 by
Moody’s
 
LEVEL 2
If the Reference Securities are rated lower than Level 1 but at least BBB+ by
S&P or at least Baa1 by Moody’s
 
LEVEL 3
If the Reference Securities are rated lower than Level 2 but at least BBB by S&P
or at least Baa2 by Moody’s
 
LEVEL 4
If the Reference Securities are rated lower than Level 3 but at least BBB- by
S&P or at least Baa3 by Moody’s
 
LEVEL 5
If the Reference Securities are rated lower than Level 4 or unrated
 
Eurodollar Rate
 
0.230%
 
0.270%
 
0.350%
 
0.475%
 
0.575%
 
Base Rate
 
0.0%
 
0.0%
 
0.0%
 
0.0%
 
0.0%
 

 
The Applicable Margin will increase by 0.050% at Levels 1 and 2, by 0.100% at
Levels 3 and 4 and by 0.125% at Level 5 at any time that more than 50% of the
Commitments are utilized. The Applicable Margin will be redetermined on the date
of any change in the rating assigned by S&P or Moody’s, as the case may be, to
the Reference Securities. If and so long as an Event of Default shall have
occurred and shall be continuing, the Applicable Margin will increase by 2.00%.
If the ratings assigned to the Reference Securities by S&P and Moody’s are not
comparable (i.e., a “split rating”), and (i) the ratings differential is one
category, the higher of such two ratings shall control, unless one of the
ratings is below BBB- or Baa3, or (ii) the ratings differential is two or more
categories or one of the ratings is below BBB- or Baa3, the rating that is one
below the higher of the two ratings shall control.”
 
““Termination Date” means, with respect to any Lender, the earlier to occur of
(i) June 28, 2010, subject to extension to a later date for such Lender pursuant
to Section 2.16, and (ii) the date of termination in whole of the Commitments
pursuant to Section 2.04 or 6.01.”
 
(b) The following new definitions are inserted in Section 1.01 in appropriate
alphabetic order:


““Additional Commitment Lender” has the meaning specified in Section 2.16(b).”
 
““Anniversary Date” has the meaning specified in Section 2.16(a).”
 
““Current Termination Date” has the meaning specified in Section 2.16(a).”
 
““Declining Lender” has the meaning specified in Section 2.16(a).”
 
(c) Section 2.03 is amended and restated in its entirety to read as follows:


“SECTION 2.03. Facility Fee.
 
The Company agrees to pay to the Administrative Agent for the account of each
Lender a facility fee on each Lender’s Commitment, irrespective of usage, from
the date hereof, in the case of each Bank, and from the effective date specified
in the Assignment and Assumption pursuant to which it became a Lender, in the
case of each other Lender, until the Termination Date, payable quarterly in
arrears on the last day of each March, June, September and December during the
term of such Lender’s Commitment and on the Termination Date, at a rate per
annum determined by reference to the ratings assigned to the Reference
Securities as set forth below:
 
Basis for Pricing
LEVEL 1
If the Reference Securities are rated at least A- by S&P or at least A3 by
Moody’s
LEVEL 2
If the Reference Securities are rated lower than Level 1 but at least BBB+ by
S&P or at least Baa1 by Moody’s
LEVEL 3
If the Reference Securities are rated lower than Level 2 but at least BBB by S&P
or at least Baa2 by Moody’s
LEVEL 4
If the Reference Securities are rated lower than Level 3 but at least BBB- by
S&P or at least Baa3 by Moody’s
LEVEL 5
If the Reference Securities are rated lower than Level 4 or unrated
Facility Fee
0.070%
0.080%
0.100%
0.125%
0.175%

 
The facility fee rate will be redetermined on the date of any change in the
rating assigned by S&P or Moody’s, as the case may be, to the Reference
Securities. If the ratings assigned to the Reference Securities by S&P and
Moody’s are not comparable (i.e., a “split rating”), and (i) the ratings
differential is one category, the higher of such two ratings shall control,
unless one of the ratings is below BBB- or Baa3, or (ii) the ratings
differential is two or more categories or one of the ratings is below BBB- or
Baa3, the rating that is one below the higher of the two ratings shall control.”
 
 
(d) The third sentence of Section 2.14(a) is amended and restated in its
entirety to read as follows:
 
“The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or fees (other than
pursuant to Section 2.08, 2.12 or 2.16(b)) ratably to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.”
 
(e) The following is added as a new Section 2.16:
 
“SECTION 2.16. Extension of Termination Date.


(a)  So long as no Event of Default shall have occurred and be continuing and
the Termination Date shall not have occurred, then at least 30 days but not more
than 60 days prior to each of the second and third anniversaries of the date
hereof (each, an “Anniversary Date”), the Company may request that the Lenders,
by written notice to the Administrative Agent (in substantially the form
attached hereto as Exhibit F) with a copy to the Arrangers, consent to a
one-year extension of the Termination Date. Each Lender shall, in its sole
discretion, determine whether to consent to such request and shall notify the
Administrative Agent of its determination at least 20 days prior to the
applicable Anniversary Date. The failure to respond by any Lender within such
time period shall be deemed a denial of such request. The Administrative Agent
shall deliver a notice to the Company and the Lenders at least 15 days prior to
such Anniversary Date of the identity of the Lenders that have consented to such
extension and the Lenders that have declined such consent (the “Declining
Lenders”). If Lenders holding in the aggregate 50% or less of the Commitments
have consented to the requested extension, the Termination Date shall not be
extended, and the Commitments of all Lenders shall terminate on the then current
Termination Date (the “Current Termination Date”).


(b)  If Lenders holding in the aggregate more than 50% of the Commitments have
consented to the requested extension, subject to the conditions set forth in
Section 2.16(c), the Termination Date shall be extended as to such consenting
Lenders only (and not as to any Declining Lender) for a period of one year
following the Current Termination Date. Unless assigned to another Lender as set
forth below, the commitments of the Declining Lenders shall terminate on such
Current Termination Date, all Advances of and other amounts payable to such
Declining Lenders shall be repaid to them on such Current Termination Date, and
such Declining Lenders shall have no further liability as of such Current
Termination Date. The Company shall have the right at any time on or before the
applicable Anniversary Date to replace each Declining Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 8.07(f), each
of which Additional Commitment Lenders shall have entered into an Assignment and
Acceptance pursuant to which each such Additional Commitment Lender shall,
effective as of such Anniversary Date, assume a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and accept as such
Additional Lender’s Termination Date with respect to the Commitment so assumed
the latest date to which the Termination Date has been extended pursuant to this
Section 2.16.


(c)  Any extension of the Termination Date pursuant to this Section 2.16 shall
become effective upon the applicable Anniversary Date if the Company shall have
delivered to the Administrative Agent and each Lender, on or prior to such
Anniversary Date, (i) opinions of counsel to the Company substantially in the
forms of Exhibits D-3 and D-4 attached hereto upon which each Lender and the
Administrative Agent may rely, together with any governmental order referred to
therein attached thereto and (ii) a certificate of a duly authorized officer of
the Company (the statements contained in which shall be true) to the effect that
(x) the representations and warranties contained in Section 4.01 are correct on
and as of such Anniversary Date before and after giving effect to the extension
of the Termination Date, as though made on and as of such Anniversary Date, and
(y) no event has occurred and is continuing, or would result from such extension
of the Termination Date, that constitutes an Event of Default or that would
constitute an Event of Default but for the requirement that notice be given or
time elapse, or both.


(d)  Upon the extension of any Termination Date in accordance with this Section
2.16, the Administrative Agent shall deliver to each Lender a revised Schedule
II setting forth the Commitment of each Lender after giving effect to such
extension, and such Schedule II shall replace the Schedule II in effect before
the applicable Anniversary Date.”


(f) The first sentence of Section 8.07(f) is amended and restated in its
entirety to read as follows:
 
“If (x) any Lender shall be a Declining Lender, (y) any Lender or any
Participant shall make any demand for payment under Section 2.12 or (z) the
Company is required to pay any additional amount to any Lender or governmental
authority for the account of any Lender pursuant to Section 8.04(c) or (d), then
within the time period specified in Section 2.16(b) or within 30 days after such
demand for any such payment (if, but only if, such demanded payment has been
made by the Company) (as applicable), the Company may, at its sole expense and
effort, upon notice to such Lender and with the approval of the Administrative
Agent (which approval shall not be unreasonably withheld or delayed), demand
that such Lender assign in accordance with and subject to the restrictions
contained in, and consents required by, this Section 8.07 to one or more
Eligible Assignees designated by the Company all (but not less than all) of such
Lender’s Commitment (if any) and the Advances owing to it no later than the
applicable Anniversary Date or within the period ending on the later to occur of
such 30th day and the last day of the longest of the then current Interest
Periods for such Advances (as applicable), provided that (i) no Default or Event
of Default shall then have occurred and be continuing; (ii) the Company shall
have paid to the Administrative Agent the assignment fee specified in Section
8.07(a); (iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(b) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts); (iv) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 8.04(c) or (d), such assignment will result in a reduction in such
compensation or payments thereafter; (v) in the case of any such assignment by a
Declining Lender, such Declining Lender shall have consented to such assignment,
and (vi) such assignment does not conflict with applicable laws.”
 


 
(g) Schedule II is amended and restated in its entirety to read as the attached
Schedule I hereto.
 


(h) The attached Exhibit A-1 and Exhibit A-2 hereto are added as “Exhibit D-3”
and “Exhibit D-4”, respectively, to the Credit Agreement.


(i) The attached Exhibit B hereto is added as “Exhibit F” to the Credit
Agreement.


Section 2. Conditions to Effectiveness. Section 1 of this Amendment shall be
effective as of the date hereof when and if (i) the Company and the Lenders
shall have executed and delivered to the Administrative Agent executed
counterparts of this Amendment, and (ii) the representations and warranties of
the Company set forth in Section 3 below shall be true and correct on and as of
such date of effectiveness as though made on and as of such date.


Section 3. Representations and Warranties. The Company represents and warrants
that (i) the representations and warranties contained in Article IV of the
Credit Agreement, as amended hereby (with each reference therein to “this
Agreement”, “hereunder” and words of like import referring to the Credit
Agreement being deemed to be a reference to this Amendment and the Credit
Agreement, as amended hereby), are true and correct on and as of the date hereof
as though made on and as of such date, and (ii) no event has occurred and is
continuing, or would result from the execution and delivery of this Amendment,
that constitutes an Event of Default.


Section 4. Effect on the Credit Agreement. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement, nor constitute a waiver of any provision of any of the Credit
Agreement. Except as expressly amended above, the Credit Agreement is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall be binding on the parties hereto and their
respective successors and permitted assigns under the Credit Agreement.


Section 5. Costs, Expenses and Taxes. The Company agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and any other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto, and all costs and expenses (including, without
limitation, counsel fees and expenses), if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Amendment or such other instruments and documents. In addition, the Company
agrees to pay any and all stamp and other taxes payable or determined to be
payable in connection with the execution and delivery of this Amendment and any
other instruments and documents to be delivered hereunder, and agree jointly and
severally to save the Lenders and the Administrative Agent harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes.


Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall constitute an original, and all
of which taken together shall constitute one and the same instrument.


Section 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.


[Remainder of page intentionally left blank]



 


--------------------------------------------------------------------------------

 




If you consent and agree to the foregoing, please evidence such consent and
agreement by executing and faxing one copy, and returning six counterparts, of
this Amendment to King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, Attention: Colleen Stapleton (fax no. 212-556-2222) no later
than 5:00 p.m., New York City time, on May 3, 2006.


 
Very truly yours,


CAROLINA POWER & LIGHT COMPANY d/b/a
        PROGRESS ENERGY CAROLINAS, INC.




By /s/ Thomas R. Sullivan
      Thomas R. Sullivan
      Treasurer
 
 

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------

 



The undersigned hereby consent
and agree to the foregoing:


WACHOVIA BANK, N.A.,
as Administrative Agent and Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------

3



THE ROYAL BANK OF SCOTLAND PLC,
as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

THE BANK OF NEW YORK, as Lender




By_______________________________      
Name:
Title:



SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

CITIBANK, N.A., as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MELLON BANK, N.A., as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Lender




By_______________________________      
Name:
Title:





SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------

 



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH (as successor-by-merger
to UFJ BANK LIMITED), as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------

 



SUNTRUST BANK, as Lender




By_______________________________      
Name:
Title:

SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT


--------------------------------------------------------------------------------

 





BARCLAYS BANK PLC, as Lender




By_______________________________      
Name:
Title:







SIGNATURE PAGE TO AMENDMENT TO 2005 PROGRESS CAROLINAS CREDIT AGREEMENT




--------------------------------------------------------------------------------

3




SCHEDULE I


SCHEDULE II


Commitments


Lender
Commitment
Domestic Lending Office
Eurodollar Lending Office
Wachovia Bank, N.A.
$ 82,500,000
201 South College Street
Mail Code: CP-8, NC0680
Charlotte, NC 28288-0680
Attention: Brad Riggenbach
Telephone: 704-715-8946
Telecopier: 704-383-0288/0835
E-Mail:bradley.riggenbach@wachovia.com
Same as Domestic Lending Office
The Royal Bank of Scotland plc
$ 77,000,000
101 Park Avenue
New York, NY 10178
Attention: Li Yao
Telephone: 212.401.1335
Telecopier: 212.401.1494
E-Mail: LiYao.Li@rbos.com
Same as Domestic Lending Office
Citibank, N.A.
$ 49,000,000
388 Greenwich Street
New York, New York 10013
Attention: Stuart Glen
Telephone: 212.816-8553
Telecopier: 212.816-8098
Email: stuart.j.glen@citigroup.com
Same as Domestic Lending Office
Bank of Tokyo- Mitsubishi Trust Company
$ 45,000,000
BTM Information Services, Inc.
c/o The Bank of Tokyo-Mitsubishi, Ltd., NY Branch
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Attention: Rolando Uy, AVP, Loan Operations Dept.
Telephone: 201.413.8570
Telecopier: 201.521.2304
Email: N/A
Same as Domestic Lending Office
The Bank of New York
$ 45,000,000
One Wall Street
19th Floor
New York, NY 10286
Attention: Frank Su, Energy Division
Telephone: 212.635.7532
Telecopier: 212.635.7552
Email: fsu@bankofny.com
Same as Domestic Lending Office
Mellon Bank, N.A.
$ 45,000,000
525 William Penn Place
Room 153-1203
Pittsburgh, PA 15259-0003
Attention: Daria Armen, Loan Administrator
Telephone: 412.234.1870
Telecopier: 412.209.6117
Email: N/A
Same as Domestic Lending Office
JPMorgan Chase Bank, N.A.
$ 44,000,000
1111 Fannin - 10
Houston, TX 77002
Attention: Kelly Collins, Account Manager
Telephone: 713.750.2530
Telecopier: 713.427.6307
Email: kelly.collins@jpmchase.com
Same as Domestic Lending Office
Bank of America, N.A.
$ 22,000,000
901 Main Street, 14th Fl.
Mail Code: TX1-492-14-12
Dallas, TX 75202-3714
Attention: Jacqueline R. Archuleta
Telephone: 214.209.2135
Telecopier: 214.290.8372
Email: jacqueline.archuleta@bankofamerica.com
Same as Domestic Lending Office
Barclays Bank PLC
$ 20,500,000
Barclays Capital Services, LLC
200 Cedar Knolls Road
Whippany, NJ 07981
Attention: Erik Hoffman
Telephone: 973.576.3709
Telecopier: 973.576.3014
Email: erik.hoffman@barcap.com
Same as Domestic Lending Office
SunTrust Bank
$ 20,000,000
SunTrust Bank
Mail Code 1929
303 Peachtree Street, 10th Floor
Atlanta, GA 30308
Attn: Tina Marie Edwards
Telephone: 404-588-8660
Telecopier: 404-588-4402
Email: tinamarie.edwards@suntrust.com
Same as Domestic Lending Office
Total:
$450,000,000
   














--------------------------------------------------------------------------------





EXHIBIT A-1


EXHIBIT D-3


FORM OF OPINION OF GENERAL COUNSEL TO THE BORROWER UPON EXTENSION OF THE
TERMINATION DATE


___________ ___, 20__




To each of the Lenders parties to the Credit Agreement referred to below and to
Wachovia Bank, N.A., as Administrative Agent


Re: Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc.


Ladies and Gentlemen:


This opinion is furnished to you by me as Vice President (Legal) of Progress
Energy Service Company, LLC and in my capacity as counsel to Carolina Power &
Light Company d/b/a Progress Energy Carolinas, Inc. (the “Borrower”) in
connection with the extension of the Termination Date until ________ __, _____
under Section 2.16 (the “Extension”) of the Credit Agreement, dated as of March
28, 2005, as amended, (the “Credit Agreement”, the terms defined therein being
used herein as therein defined), among the Borrower, certain lenders from time
to time parties thereto (the “Lenders”) and Wachovia Bank, N.A., as
Administrative Agent for the Lenders.
 
In connection with the Extension, I have examined:
 
(1) The Credit Agreement.
 
(2) The documents furnished by the Borrower pursuant to Section 3.01 of the
Credit Agreement.
 
(3) The Request for Extension of Termination Date and Certificate, dated _____,
submitted by the Borrower in connection with the Extension.
 
(4) The Restated Charter of the Borrower and all amendments thereto (the
“Charter”).
 
(5) The By-Laws of the Borrower and all amendments thereto (the “By-Laws”).
 
I have also examined the originals, or copies of such other corporate records of
the Borrower, certificates of public officials and of officers of the Borrower
and agreements, instruments and other documents as I have deemed necessary as a
basis for the opinions expressed below. As to questions of fact material to such
opinions, I have, when relevant facts were not independently established by me,
relied upon certificates of the Borrower or its officers or of public officials.
I have assumed the authenticity of all documents submitted to me as originals,
the conformity to originals of all documents submitted as certified or
photostatic copies and the authenticity of the signatures (other than those of
the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Lenders and the Administrative
Agent and the validity and binding effect thereof on such parties. For purposes
of my opinions expressed in paragraph 1 below as to existence and good standing,
I have relied as of their respective dates on certificates of public officials,
copies of which are attached hereto as Exhibit A. Whenever the phrase “to my
knowledge” is used in this opinion it refers to my actual knowledge and the
actual knowledge of the attorneys who work under my supervision and who were
involved in the representation of the Borrower in connection with the
transactions contemplated by the Credit Agreement.
 
I or attorneys working under my supervision are qualified to practice law in the
State of North Carolina and the opinions expressed herein are limited to the law
of the State of North Carolina, the Federal law of the United States and, in
reliance on a certificate issued by the Secretary of State of South Carolina and
attached hereto as part of Exhibit A, the laws of the State of South Carolina
for purposes of the first sentence of opinion paragraph 1 below.
 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of North Carolina, and is duly qualified to
do business and in good standing in the State of South Carolina.
 
2. The execution, delivery and performance by the Borrower of the Credit
Agreement, after giving effect to the Extension, are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not violate (i) the Charter or the By-Laws or any law, rule or regulation
applicable to the Borrower (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (ii) result in breach of,
or constitute a default under, any judgment, decree or order binding on the
Borrower, or any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound. The Credit Agreement has been duly executed
and delivered on behalf of the Borrower.
 
3. No authorization, approval or other action by, and no notice to or filing
with any governmental authority or regulatory body is required for the due
execution, delivery and performance, by the Borrower of the Credit Agreement,
after giving effect to the Extension, other than a notification to the North
Carolina Utilities Commission, which has been timely made.
 
4. To my knowledge, except as described in the reports and registration
statements that the Borrower has filed with the Securities and Exchange
Commission, there are no pending or overtly threatened actions or proceedings
against the Borrower or any of the Subsidiaries before any court, governmental
agency or arbitrator, that may materially adversely affect the financial
condition, operations or properties of the Borrower and its Subsidiaries, taken
as a whole.
 
The opinions set forth above are subject to the qualification that no opinion is
expressed herein as to the enforceability of the Credit Agreement or any other
document.
 
The foregoing opinions are solely for your benefit and may not be relied upon by
any other Person other than any other Person that may become a Lender under the
Credit Agreement after the date hereof and Hunton & Williams LLP, in connection
with their opinion delivered on the date hereof under Section 2.16(c) of the
Credit Agreement. This letter speaks only as of the date hereof and may not be
relied on by any person with respect to any date after the date hereof. I do not
undertake to advise you of any changes in the opinions expressed herein from
matters that may hereafter arise or be brought to my attention.
 


Very truly yours,





 


--------------------------------------------------------------------------------





EXHIBIT A-2


EXHIBIT D-4


FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER UPON EXTENSION OF THE
TERMINATION DATE




___________ ___, 20__




To each of the Lenders parties to the Credit Agreement referred to below and to
Wachovia Bank, N.A., as Administrative Agent


Re: Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc.


Ladies and Gentlemen:


This opinion is furnished to you by us as counsel for Carolina Power & Light
Company d/b/a Progress Energy Carolinas, Inc. (the “Borrower”) in connection
with the extension of the Termination Date until June [ ], 20___ under Section
2.16 (the “Extension”) of the Credit Agreement, dated as of March 28, 2005, as
amended, (the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”) and Wachovia Bank, N.A., as Administrative Agent for the
Lenders.
 
In connection with the Extension, we have examined:
 
(1) The Credit Agreement.
 
(2) The documents furnished by the Borrower pursuant to Section 3.01 of the
Credit Agreement.
 
(3) The Request for Extension of Termination Date and Certificate, dated _____,
submitted by the Borrower in connection with the Extension.
 
(4) The opinion letter of even date herewith, addressed to you by __________,
counsel to the Borrower and delivered in connection with the transactions
contemplated by the Credit Agreement (the “Borrower Opinion Letter”).
 
We have also examined the originals, or copies of such other corporate records
of the Borrower, certificates of public officials and of officers of the
Borrower and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Borrower or its officers or
of public officials. We have assumed the authenticity of all documents submitted
to us as originals, the conformity to originals of all documents submitted as
certified or photostatic copies and the authenticity of the originals (other
than those of the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Lenders and the Administrative
Agent and the validity and binding effect thereof on such parties. Whenever the
phrase “to our knowledge” is used in this opinion it refers to the actual
knowledge of the attorneys of this firm involved in the representation of the
Borrower without independent investigation.
 
We are qualified to practice law in the States of North Carolina and New York,
and the opinions expressed herein are limited to the law of the States of North
Carolina and New York applicable to public utilities and the federal law of the
United States. To the extent that our opinions expressed herein depend upon
opinions expressed in paragraphs 1 through 4 of the Borrower Opinion Letter, we
have relied without independent investigation on the accuracy of the opinions
expressed in the Borrower Opinion Letter, subject to the assumptions,
qualifications and limitations set forth in the Borrower Opinion Letter.
 
Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion the Credit Agreement after giving
effect to the Extension constitutes the valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms except as
enforcement may be limited or otherwise affected by (a) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws affecting
the rights of creditors generally and (b) principles of equity, whether
considered at law or in equity.
 
The opinion set forth above is subject to the following qualifications:
 
(a) In addition to the application of equitable principles described above,
courts have imposed an obligation on contracting parties to act reasonably and
in good faith in the exercise of their contractual rights and remedies, and may
also apply public policy considerations in limiting the right of parties seeking
to obtain indemnification under circumstances where the conduct of such parties
is determined to have constituted negligence.
 
(b) No opinion is expressed herein as to (i) Section 8.05 of the Credit
Agreement, (ii) the enforceability of provisions purporting to grant to a party
conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under federal or state securities laws or (v) the enforceability of
waivers by parties of their respective rights and remedies under law.
 
(c) No opinion is expressed herein as to provisions, if any, in the Credit
Agreement, which (A) purport to excuse, release or exculpate a party for
liability for or indemnify a party against the consequences of its own acts, (B)
purport to make void any act done in contravention thereof, (C) purport to
authorize a party to make binding determinations in its sole discretion, (D)
relate to the effects of laws which may be enacted in the future, (E) require
waivers, consents or amendments to be made only in writing, (F) purport to waive
rights of offset or to create rights of set off other than as provided by
statute, or (G) purport to permit acceleration of indebtedness and the exercise
of remedies by reason of the occurrence of an immaterial breach of the Credit
Agreement or any related document. Further, we express no opinion as to the
necessity for any Lender, by reason of such Lender’s particular circumstances,
to qualify to transact business in the State of New York or as to any Lender’s
liability for taxes in any jurisdiction.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any other Person that may become a Lender under the
Credit Agreement after the date hereof in accordance with the provisions
thereof. This letter speaks only as of the date hereof and may not be relied on
by any person with respect to any date after the date hereof. We do not
undertake to advise you of any changes in the opinions expressed herein from
matters that may hereafter arise or be brought to our attention.
 


Very truly yours,


 






--------------------------------------------------------------------------------





EXHIBIT B


EXHIBIT F


FORM OF REQUEST FOR EXTENSION OF
THE TERMINATION DATE




CREDIT AGREEMENT


Dated as of March 28, 2005
___________________________________


CAROLINA POWER & LIGHT COMPANY d/b/a PROGRESS ENERGY CAROLINAS, INC.
(Company)


and


THE BANKS LISTED ON THE SIGNATURE PAGES HEREOF
(Banks)


and


OTHER LENDERS FROM TIME TO TIME
PARTY HERETO
(Lenders)


and


WACHOVIA BANK, N.A.
(Administrative Agent)




Request for Extension of Termination Date




I, [______________], [_________________] of Progress Energy Carolinas, Inc., do
hereby request that the Termination Date of the Credit Agreement, dated as of
March 28, 2005, as amended (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Progress Energy Carolinas, Inc.,
certain Lenders from time to time parties thereto and Wachovia Bank, N.A., as
Administrative Agent for the Lenders, be extended for a one-year period
(hereinafter the “Proposed Extension”) pursuant to Section 2.16 of the Credit
Agreement and, in connection therewith, hereby certify as follows:
 
(i)  as of the date hereof, the representations and warranties set forth in
Section 4.01 (including without limitation those regarding any required
approvals of or notices to governmental bodies) of the Credit Agreement are and
will be as of the effective date of the Proposed Extension accurate both before
and after giving effect to the Proposed Extension; and
 
(ii)  as of the date hereof, no Event of Default has occurred, nor has any event
occurred, that with the giving of notice or the passage of time or both, would
constitute an Event of Default, in either case both before and after giving
effect to the Proposed Extension.
 
Witness my hand this ______ day of _________, ____.
 
________________________
[________________]













